                                                                                                                            FILED
·   AO 245B (CASDRev. 02118) Judgment in a Criminal Case

                                                                                                                                        2018
                                          UNITED STATES DISTRICT COUR                                                 CLERK, U.S. l)ISTR•CT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA                                      SOU   RN DISTRCl OF CA�lrnRNIA
                                                                                                                    BY                       OEPUTV
                  UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                     v.
             SERGIO LUIS LORA-MAYORQUIN (1)
                                                                                    Case Number:         18CR3864-MMA
                                                                                 FEDERAL DEFENDERS, INC., BY: MICHELLE
                                                                                 ANGELES
                                                                                 Defendant's Attorney
    REGISTRATION NO.                   11686298

    D -
    THE DEFENDANT:

    !Zl   pleaded guilty to count(s)        I OF THE INFORMATION

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
    Title & Section                     Nature of Offense                                                                        Number(s)
    8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                                      1




          The defendant is sentenced as provided in pages 2 through                        3            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

     D    The defendant has been found not guilty on count(s)


     D    Count(s)                                                                      dismissed on the motion of the United States.


          Assessment :$100.00 WAIVED




          JVTA Assessment*: $
     D
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

     00    No fine                  D     Forfeiture pursuant to order filed                                                , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                  HON. MICHAEL M. ANELLO
                                                                                  UNITED STATES DISTRICT JUDGE




                                                                                                                               18CR3864-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                SERGIO LUIS LORA-MAYORQUIN (!)                                           Judgment - Page 2 of 4
CASE NUMBER:              18CR3864-MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section l326(b ).
 o     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

                                                              on

        D    as notified by the United States Marshal.


      · The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on



 at   ������
                                          , with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR3864-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:               SERGIO LUIS LORA-MAYORQUIN (1)                                        Judgment - Page 3 of 4
CASE NUMBER:             18CR3864-MMA


                                  SPECIAL CONDITIONS OF SUPERVISION



     1.   If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
          illegally and report to the probation officer within 24 hours of any reentry into the United States;
          supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                                   18CR3864-MMA
